Exhibit 10.1.7
SIXTH AMENDMENT
TO
THE SCOTTS COMPANY LLC
EXECUTIVE RETIREMENT PLAN
     WHEREAS, The Scotts Company LLC (the “Company”) sponsors the Scotts Company
LLC Executive Retirement Plan (the “Plan”); and
     WHEREAS, the Company desires to amend the Plan to create a retention award
account pursuant to which the Company can grant retention awards to Plan
participants; and
     WHEREAS, this Committee has been authorized to administer the Plan and to
amend, modify or terminate the Plan.
     NOW THEREFORE, effective as of October 8, 2008, the Plan is amended as
follows:
FIRST: The second sentence of the definition of the term “Account” contained in
Section II of the Plan is amended to read as follows:
A Participant’s Account shall consist, as applicable, of a Deferred Executive
Incentive Pay Account, a Deferred Compensation Account, a Matching Account, a
Retirement Account, a Transitional Contributions Account and a Retention Award
Account.
SECOND: Section II of the Plan is amended by adding the following definition in
its appropriate alphabetical location:
“Retention Award” means an award allocable to a Participant’s Retention Award
Account in accordance with Section IV.D.(6). The designation of the Participants
who receive a Retention Award and the amount of each Retention Award shall be
determined by the Employer in its sole discretion. Each Retention Award shall be
evidenced by a written agreement between the Employer and the Participant. The
written agreement shall set forth the terms and conditions governing the
Retention Award and shall be consistent with the applicable terms of the Plan.
THIRD: The second sentence of Section IV.A. of the Plan is amended to read as
follows:
A Participant’s Account shall consist of a Deferred Executive Incentive Pay
Account, a Deferred Compensation Account, a Matching Account, a Retirement
Account, a Transitional Contributions Account and a Retention Award Account.
FOURTH: The following new paragraph (6) is added at the end of Section IV.D. of
the Plan:
(6) Retention Awards. The Employer shall allocate an amount equal to the
Participant’s Retention Award, if any, to the Participant’s Retention Award
Account.
FIFTH: The first and second sentences of Section V.A. of the Plan are amended to
read as follows:

 



--------------------------------------------------------------------------------



 



Amounts credited to a Participant’s Account (other than the Retention Award
Account) shall be distributed to the Participant when administratively
practicable after termination of employment or a date specified by the
Participant. The time of distribution (except with respect to the Retention
Award Account) shall be elected by the Participant in the Executive Incentive
Pay Deferral Election and Compensation Deferral Election delivered to the
Administrative Committee at the time the applicable deferral election is made.
SIXTH: Section V.A. of the Plan is further amended by adding the following
provision as the second paragraph thereof:
Amounts credited to a Participant’s Retention Award Account shall be distributed
to the Participant in accordance with the written agreement evidencing the
Participant’s Retention Award.
SEVENTH: Section V.B. of the Plan is amended to read as follows:
Method of Distribution. Amounts credited to a Participant’s Account (other than
the Retention Award Account) shall be distributed to the Participant either in a
single lump sum payment or in substantially equal annual installments over a
period less than ten (10) years. Amounts credited to a Participant’s Retention
Award Account shall be distributed to the Participant in accordance with the
written agreement between the Employer and the Participant evidencing the
Participant’s Retention Award. To the extent that an Account is distributed in
installment payments, the undisbursed portions of such Account shall continue to
be credited with Additions in accordance with the applicable provisions of
Section IV.H. In addition, if, as of any business day after the date described
in Section V.A., the amount allocated to a Participant’s Account (other than the
Retention Award Account) is less than $5,000, the Administrative Committee shall
pay such amount to the Participant and reduce the balance of his Account (other
than the Retention Award Account) to zero. The method of distribution shall be
elected by the Participant in the Executive Incentive Pay Deferral Election or
Compensation Deferral Election delivered to the Administrative Committee at the
time the applicable deferral election is made or, in the case of distributions
from the Retention Award Account, in accordance with the written agreement
evidencing the Participant’s Retention Award. Distributions of amounts credited
to Investment Funds other than the Company Stock Fund shall be made in cash.
Distributions of amounts credited to the Company Stock Fund shall be distributed
in the greatest whole number of common shares of The Scotts Miracle-Gro Company
which can be distributed based on the amount credited to the Company Stock Fund
(after any applicable withholding), plus cash for any fractional share.
EIGHTH: Section V.E. of the Plan is amended by adding the following sentence at
the end thereof:
This Section V.E. shall not apply to the Participant’s Retention Award Account.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Administrative Committee, acting on behalf of the
Company, has caused this Sixth Amendment to be executed on this 8th day of
October, 2008, to be effective as of that same date.

            THE SCOTTS COMPANY LLC
      By:   /s/ Arnold W. Donald         Print Name:   Arnold W. Donald       
Title:   Member of the Administrative Committee     

 